Citation Nr: 0844941	
Decision Date: 12/30/08    Archive Date: 01/07/09	

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the VARO in 
Waco, Texas.

In November 2004, the Board affirmed the RO's decision.  The 
veteran then appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2006, 
based on a Joint Motion for an Order Vacating the Board 
Decision and Incorporating the Terms of This Remand (Joint 
Motion), the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion.  

The Board in turn remanded the claim to the RO by way of the 
Appeals Management Center in Washington, D.C., in September 
2006 and August 2007.  

Following a Board decision in April 2008, the Court issued an 
Order in September 2008, based on a Joint Motion for an Order 
Vacating the Board's decision and incorporating the terms of 
this remand, the Court again remanded the claim to the Board 
for compliance with the instructions in the Joint Motion.  

The Board in turn remands the claim to the RO by way of the 
Appeals Management Center in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  Additional action is necessary 
before the Board decides the claim.

The etiology of the veteran's hearing loss remains uncertain 
and a medical opinion regarding this matter is necessary to 
decide the issue.  The Court has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In this case, the record reveals that in February 2003, 
following examination of the veteran, the examiner concluded 
that he was unable to find as to whether the veteran's 
hearing loss was related to service without resorting to 
speculation.  Essentially the same opinion was made in May 
2004 by another VA physician.  An additional VA audiological 
examination was conducted in November 2006.  The same VA 
physician that rendered the May 2004 opinion again indicated 
that he could not comment on the etiology of the veteran's 
bilateral hearing loss without resorting to speculation.  

Following remand by the Board in April 2007, the veteran was 
accorded an audiologic examination by VA in September 2007.  
The examiner was specifically asked to opine whether the 
veteran's bilateral hearing loss was "at least as likely as 
not" related to acoustic trauma sustained in service.  The 
examiner stated that he could not render an opinion without 
resorting to speculation.  The examiner failed to indicate 
whether it was at least as likely as not that the veteran's 
current hearing loss is related to his conceded inservice 
noise exposure.  A compliant medical opinion was not 
provided.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be accorded a VA 
audiological examination for the purpose 
of determining the likely etiology of any 
current bilateral hearing loss.  The 
examiner should review relevant portions 
of the claims file and indicate such in 
the examination report.  Following review 
of the relevant evidence in the claims 
file, audiometric testing, and any other 
testing necessary, the examiner is asked 
to opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing 
loss is causally linked to the veteran's 
active service.  The physician is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as defined against causation.  
More likely and as likely support the 
contended causal relationships; less 
likely weighs against a claim.  The 
examiner is expected to provide a 
rationale for any opinion expressed.  The 
examiner is advised that if a conclusion 
cannot be reached without resort to 
speculation, he or she should so indicate 
in the examination report.  

2.  Then, after completion of any other 
notice or development indicated by the 
evidence of record, with consideration of 
the evidence added to the record 
subsequent to the last supplemental 
statement of the case, VA should 
readjudicate the claim.  If the veteran 
remains dissatisfied with the outcome, VA 
should issue an appropriate supplemental 
statement of the case and provide an 
opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination will result in an adverse determination.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



